Title: To Benjamin Franklin from Joseph-Etienne Bertier, 3 March 1778
From: Bertier, Joseph-Etienne
To: Franklin, Benjamin


The first letter about a candidate for American service in this volume, as in the previous one, happens to be a recommendation. Again, therefore, we deal first with those who wrote for others and then with those who wrote for themselves. The total number is far less than it had been, and a larger percentage is from outside France. Frenchmen’s incentive to join the “Bostonians” was fading, as likelihood grew into certainty that their own army would soon be in action, and by the end of the period the former flood of recommendations and applications had shrunk to a trickle. Only two of each, as far as we know, came in June.
On April 11 Jean (or David)-Nicolas de Gruyère, a Swiss lieutenant in the Erlach regiment, writes from Paris to enclose a letter of March 29 from Jean-Frédéric Wyss, a compatriot and fellow lieutenant in Longwy, who had been in touch with Franklin before. In this second letter Wyss makes conditions: if the coming war is on land, he will not quit the French service; if it is only by sea, he would welcome an American commission provided he has leave from his regiment, in which he soon hopes for a company. He is thirty-three, knows engineering and tactics, has a smattering of English, and fluent German to use in America with deserters and prisoners. “Il ne se tire pas un coup de fusil en Amérique que je ne voudrais y etre.”
On May 2 Dousset, intendant of the comtesse de Marsan, writes to introduce a nephew of his who wants to join the American army. Recruits are leaving from Lorient, he has heard, and he will gladly pay this one’s expenses to get there. On the 4th the abbé Dupont de Jumeaux inquires from Paris about the prospects for his brother, an eighteen-year-old who has just finished his studies; their uncle serves the Lafayette family, which will be glad to recommend the young man. On the 9th de La Porte, who describes himself as “soldat Gentilhomme” in the musketeers of the Nivernais regiment in garrison on Belle Isle, recommends from there an unnamed young Frenchman, of English extraction, who is talented, brave, and an expert on manoeuvers and discipline. On the 12th the comte de Milly, Jean-Baptiste Le Roy’s father-in-law, also in Paris, introduces the sieur Douson, a surgeon who would be useful to “nos nouveaux et chers alliés”; such an honest and upright man would be a boon to Franklin’s virtuous country. On the 18th Le Roy himself is involved as an intermediary. Count Golowkin, in Paris, writes to ask his intervention with Franklin for a Prussian captain named Arnold, “qui a fait toutes les guerres avec distinction” and now wants to join the Americans, taking with him his wife and children. The family has suffered misfortunes that would bring tears to the hardest heart, and the Captain is as brave, intelligent, and energetic as he is honest; he would be an excellent acquisition.
On the 19th the chevalier de Bongars, writing from near Eu, inquires about an opening in the United States army for an unnamed gentleman of high birth, with a distinguished record in the last war. On the 23rd the comtesse de Brancas, in Paris, recommends a former corporal, again unnamed, who is supported by people to whom she is attached and indebted. On the 24th the chevalier de Beauteville, also in Paris, writes to some one who has promised to obtain a recommendation from Franklin for the chevalier d’Abésac (also spelled Abzac and Abezac), who wants to go to America as a volunteer, and sends extracts from letters about him; one of them describes the eighteen-year-old, from one of the best families in Périgord, as tall, strong, vigorous, well turned out, full of courage and good will, and the tenth child of a poor branch of his house. On the 30th the comtesse de Choiseul-Meuse, in the Abbaye St. Antoine in Paris, recommends the bearer, M. de Massabelhy, the brother of one of the nuns and an officer réformé; he wants a letter to take to America.
On June 10 Jacques Leveux, the commissioners’ agent in Calais, introduces a former officer in the British East India Company, Ralph Harding, who has written Franklin before to offer his services; he is waiting for an answer. Franklin has forgotten about it and adds a query—no doubt to Temple—to ask whether he can find the letter. Whether or not it turned up at the time, it is extant. Harding had written on May 30 that he had left home the previous summer to join Howe’s army, but was frustrated by a report in Philadelphia that he really meant to join the Americans; he was arrested and sent back to England. His resentment and poverty had decided him to offer himself to the United States, but he could not afford to leave Calais, and asked for instructions. On June 19th de Lort de St. Victor, maréchal de camp and lieutenant-commandant at Strasbourg, recommends the son of a former officer under his command by the name of Marcellin, who wants to enter the American service.
The first direct application is from Pierre-Nicolas, comte d’Alet, who writes from Venice on March 7 and signs himself “général major au service du roy et de la république de Pologne.” He was in Portugal in 1775, where he received an offer from an American agent and through him sent his terms to Congress; he was free to go, the French chargé d’affaires assured him, because he was in the Polish service. He waited for months in Lisbon, but the agent never returned. His feelings are still unchanged, and he offers all his talents and zeal, all that twenty-two years of service have taught him, all the time left him in life. Throughout the last war he was in the Berry regiment in Canada, then spent a decade in the Polish army; the French Ambassador to Portugal, now in Paris, will speak for him. Let him know where to take ship and give him the cost of the voyage; his finances preclude great expense. He could bring with him from Venice, if desired, a young engineer of talent and spirit “qui n’est pas moins americain que moy.” On the 24th a young Swiss in Bienne, with the odd name of Mechia Caph de Hari, implores Franklin’s protection. He is eighteen, five feet seven, of good family, and destined from the cradle for a Swiss regiment in the French army, where he was once assured of a lieutenancy. If his request to join the United States army is offensive, please blame his youth.
On April 2 Jonathan de Polier de Corcelles, a militia captain in Lausanne, offers to raise an infantry regiment of fifteen hundred men to serve in America as an auxiliary of the French army, which itself will be needed at home. If the offer is accepted, with any desired modifications, keep everything secret but let him know at once, before war spreads throughout Europe. He must have a high command, lest others profit more than he from his good intentions, or some honorable reward in case of failure. On the 8th Farry writes from Châteauneuf-du-Faou near Carhaix. News comes slowly to a small, isolated town, and he has just learned that Frenchmen are allowed to offer their services to America. He has been through eighteen campaigns as a surgeon in the French navy. His terms are three thousand livres a year, with one year’s advance to equip himself and take care of his family, and he will act either on land as surgeon and accoucheur or at sea as surgeon.
On the 10th Charles-Gaspard de Toustain-Richebourg, vicomte de Toustain, sends a long and rambling letter that has as much to do with his literary productions as with military service. For the latter he lays down three conditions; he had forwarded them through an intermediary in May, 1777, and perhaps repeated them in a now missing letter to Franklin the following March, but had had no answer. The commissioners must obtain him a two-year leave from the French court, guarantee him an annual salary of fifteen to eighteen hundred l.t. (at least a third of it to be paid to his wife if he dies), and assure him the equivalent of his current rank, maître-de-camp or lieutenant colonel. He is not asking for the usual perquisites, but only for enough to support himself and a lackey. On the 11th Aubin de St. Lambert, in Termonde (Dendermonde) near Brussels, announces that he sent a memorandum three days before on the means of creating an American navy and a new branch of commerce. He has been a captain of French frigates, is currently on a mission for the Austrian government, and would like to enter the American service. Thirty-five years of experience are behind him, and he knows Spanish, English, Arabic, “et d’autres jargons necessaires.” On the 26th he virtually duplicates his offer. On the 12th Dumagny, in Parthenay (Poitou), expresses his desire to join the fighters for liberty, “l’Idole de toute ame forte.” He has already seen service; could he be used in the army of the republic, the only proper government for one who is at all philosophical?
On the 14th de Lugny, an engineer at Bordeaux, explains that he has a practical knowledge of fortifications, which he would gladly put at the service of the United States. He will not, he adds in a second letter of May 5, clamor like others for a specific command; his English is not good enough. Every day makes clearer, furthermore, that the Americans are well able to command themselves. On the 16th Dupont fils, a lawyer on the supreme council of Colmar, announces that the names and deeds of great men reach even the most distant provinces. He burns with desire to live under the laws emanating from the wise Franklin, who he is delighted to learn is bound heart and spirit to the genius of France, Voltaire, his father’s friend for twenty-five years. M. Gérard also knows the family. Pardon all this, but he fears to be ignored unless he mentions well known names. His family is patrician, and he would gladly shift from the law to the soldiering career for which he was raised. He is twenty-seven, five feet seven, well off and healthy enough; he has German and a little French, a smattering of military knowledge and of history, literature and law. “Je vous envisage comme le Dispensateur de la Gloire, je vous en demande une petitte portion.”
On April 23 de Favin, a cavalry colonel in the Russian service, writes from Moscow. His Huguenot ancestors fled France when the Edict of Nantes was revoked and became soldiers of fortune; he too has been one: five campaigns in the Prussian army during the last war, then command of the Danish light troops in the Russo-Danish crisis over Holstein, then eleven years in the Russian army fighting in Poland and against the Turks. He remained an outsider. He was tricked, even though a colonel, and took his leave. Now, at forty-two, he is still fit for service and, having had his fill of monarchies, wants to live and die in a free country. If he goes to America with his family, would he be received? His eldest son is of age to bear arms and eager to do so; the two would gladly shed their blood in the cause.
On May 4 Vignier and Bonnet, two young men from Rodez whose families are among the best off in town, write to introduce themselves. Both have suffered from their parents. One was forced to leave the military and become a lawyer, but knows as much about French tactics and manoeuvers as most junior officers. The other was destined for the sea, then had the offer of a lieutenancy in the army from a colonel cured by his father, a doctor in Paris and Montpellier; but he was young, and his parents had already chosen another career for him. The two want to go to America, sacrificing the comfortable positions that they will have when their parents die, and ask to be commissioned lieutenants or sublieutenants. Because they are short of money, as so often when fathers are still alive, they hope to have their way paid. On the 6th Jean de Barre de Saint-Jean, in Marseilles, explains that he has long wanted to learn his trade under American generals. Now mutual friends have recommended him to Franklin, and he encloses a memorandum of his services. If he is acceptable he will come to Paris or wherever he is ordered; meanwhile he will await word at Toulon. The memorandum recounts his rise to first lieutenant of chasseurs in the regiment of Hainaut, where he will soon be a captain; he served in Corsica and won praise from his commander. The American army appeals to him but only, given his assured position where he is, if he is breveted a lieutenant colonel before departure and assured of the rank.
On June 10 Desnos, a nineteen-year-old, claims no commission but wants to go as a simple soldier; he asks only for transportation from a French port to whatever army will have him. After serving throughout the war he intends to settle in America for life. Please let him have an answer at his Paris address before Saturday, when he leaves town. On the 24th Gaulay, in Strasbourg, offers himself as a surgeon. Twelve years in the city’s military hospital have left him with no hope of advancement except in a war; his recommendations are available. An undated memorandum from Jean-Baptiste Dubois probably belongs to this period. He is thirty-one, a soldier for the past eight years in first the Auvergne regiment and then the Gatinois, and served at Cap Français until he left the army the previous summer and returned home. He is living with his sister, who has ten children, and is a burden to her. Might he be a sublieutenant?
 
Monsieur,
A Paris a st. Honoré ce 3 Mars 1778
J’ay reçu avec reconnoissance votre livre, et l’ay lu, et donné à lire à bien du monde avec beaucoup de plaisir. J’espère de vous encore un autre service: le jeune militaire, qui aura l’honeur de vous présenter cette lettre, brule d’envie de servir la République dans sa partie. Je say par moy même et par l’attestation qu’il vous montrera qu’il a du talent pour l’artillerie et qu’il pourroit être utile aux insurgens; en conséquence je crois pouvoir demander pour lui votre protection.
J’aime mieux donner à Monsieur une nouvelle connue que de luy pas dire que M. Pringle a été nommé Académicien étranger par l’Académie. Je n’ajoute pas que cela m’a fait bien du plaisir. Je suis avec un profond respect Monsieur Votre très humble et très obeissant serviteur
Bertierpère de l’oratoire
 
Notation: Bertier, Paris 3 Mars 78
